Case 3:18-cv-00123-KRG Document 100 Filed 07/06/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BEATRICE SHIMMEL,
Civil Action No. 3:18-123
Plaintiff
Judge Kim R. Gibson
V.
NAVISTAR INTERNATIONAL
CORPORATION (formerly

INTERNATIONAL HARVESTER), a
foreign corporation, et al.,

Defendants.

ORDER

AND NOW, this 6" day of July 2021, upon the Court having been advised that this case
has settled and the only matters remaining to be completed are the payment of the settlement
proceeds, if any, and the submission of a stipulation for dismissal under Fed.R.Civ.P. 41(a), and
it appearing that there is no further action required by the court at this time,

IT IS HEREBY ORDERED that the Clerk mark the above-captioned case closed; that
nothing contained in this Order shall be considered a dismissal or disposition of this action, and,
that should further proceedings therein become necessary or desirable, either party may initiate
them in the same manner as if the Order had not been entered, and,

IT IS FURTHER ORDERED that the Court expressly retains jurisdiction in this matter to

consider any issue arising during the period when settlement is being finalized, including, but
Case 3:18-cv-00123-KRG Document 100 Filed 07/06/21 Page 2 of 2

not limited to, enforcing settlement.

BY THE COURT:

 
 

Nh ANS

wi ANS ANN

\ a my
—_ Meors iN,
AKL. \

 

KIM R. GIBSON, SR. ‘JUDGE
UNITED STATES DISTRICT COURT
